Title: To John Adams from Ann Frances Bulkeley Humphreys, 30 September 1818
From: Humphreys, Ann Frances Bulkeley
To: Adams, John


				
					My dear Sir
					Boston Sepr. 30th. 1818
				
				The enclosed Letter has been written some time since, but I have had no opportunity of sending it by private conveyance. Having heard from Monsr Artiquendue that he proposed doing himself the honor of paying his homage to you at Quincy, I have charged him with it, & at the same time avail myself of the occasion to present this Gentleman to you.As his estimable qualities must be already known to you, I have only to add, that he was much esteemed by General Humphreys and that he is one of those persons who does justice to his memory, & as such merits the notice of those who appreciated the worth of our departed friend.Accept, my dear Sir, the assurances of my veneration & respect, & believe me to be / Your faithful Friend / & Mo: humble: Servt
				
					Ann Frances Humphreys
				
				
			